Name: Council Implementing Regulation (EU) 2015/1485 of 2 September 2015 implementing Article 17(1) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Africa
 Date Published: nan

 3.9.2015 EN Official Journal of the European Union L 229/1 COUNCIL IMPLEMENTING REGULATION (EU) 2015/1485 of 2 September 2015 implementing Article 17(1) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (1), and in particular Article 17(1) thereof, Whereas: (1) On 10 March 2014, the Council adopted Regulation (EU) No 224/2014. (2) On 20 August 2015, the Sanctions Committee established pursuant to United Nations Security Council (UNSC) Resolution 2127 (2013) included three persons and one entity on the list of persons and entities subject to the measures imposed by paragraphs 30 and 32 of UNSC Resolution 2134 (2014). (3) Annex I to Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons and entity listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 224/2014. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2015. For the Council The President J. ASSELBORN (1) OJ L 70, 11.3.2014, p. 1. ANNEX Persons and entities referred to in Article 1 A. Persons 4. Alfred YEKATOM (alias: a) Alfred Yekatom Saragba b) Alfred Ekatom c) Alfred Saragba d) Colonel Rombhot e) Colonel Rambo f) Colonel Rambot g) Colonel Rombot h) Colonel Romboh) Designation: Chief Corporal of the Forces ArmÃ ©es Centrafricaines (FACA) Date of birth: 23 June 1976 Place of birth: Central African Republic Nationality: Central African Republic Address: a) Mbaiki, Lobaye Province, Central African Republic (Tel. +236 72 15 47 07/+236 75 09 43 41) b) Bimbo, Ombella-Mpoko province, Central African Republic (previous location) Other information: Has controlled and commanded a large group of armed militia men. Father's name (adoptive father) is Ekatom Saragba (also spelled Yekatom Saragba). Brother of Yves Saragba, an anti-Balaka commander in Batalimo, Lobaye province, and a former FACA soldier. Physical description: eye colour: black; hair colour: bold; complexion: black; height: 170cm; weight 100kg. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Alfred Yekatom was listed on 20 August 2015 pursuant to paragraph 11 of resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition toward free and fair democratic elections, or that fuel violence. Additional information: Alfred Yekatom, also known as Colonel Rombhot, is a militia leader of a faction of the anti-Balakas movement, known as the anti-Balaka from the South. He has held the rank of Chief Corporal in the Forces ArmÃ ©es Centrafricaines (FACA  Central African Republic armed forces). Yekatom has engaged in and provided support for acts that undermine the peace, stability and security of the Central African Republic, including acts that threaten transitional agreements, and that threaten the political transition process. Yekatom has controlled and commanded a large group of armed militiamen with presence in the neighbourhood of PK9 in Bangui, and in the towns of Bimbo (Ombella-Mpoko province), Cekia, Pissa, and MbaÃ ¯ki (capital of the Lobaye province), and had established his head-quarters in a forestry concession in Batalimo. Yekatom has been in direct control of a dozen checkpoints manned by an average of ten armed militia men wearing army uniforms and carrying weapons, including military assault rifles, from the main bridge between Bimbo and Bangui to MbaÃ ¯ki (Lobaye province), and from Pissa to Batalimo (next to the border with the Republic of Congo), collecting unauthorized taxes from private vehicles and motorcycles, passenger vans and trucks exporting forestry resources to Cameroon and Chad, but also from boats navigating on the Oubangui river. Yekatom has been observed personally collecting part of these unauthorized taxes. Yekatom and his militia have also reportedly killed civilians. 5. Habib SOUSSOU (alias: Soussou Abib) Designation: a) Coordinator of anti-Balaka for Lobaye province b) Corporal of the Central African Armed Forces (FACA) Date of birth: 13 Mar. 1980 Ã lace of birth: Boda, Central African Republic Nationality: Central African Republic Address: Boda, Central African Republic (Tel. +236 72198628) Other information: Appointed as zone commander (COMZONE) of Boda on 11 April 2014 and on 28 June 2014, for the entire Lobaye Province. Under his command, targeted killings, clashes and attacks against humanitarian organizations and aid workers have continued to take place. Physical description: eye colour: brown; hair colour: black; height: 160cm; weight: 60kg. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Habib Soussou was listed on 20 August 2015 pursuant to paragraphs 11 and 12 (b) and (e) of resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition toward free and fair democratic elections, or that fuel violence;involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement and; obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR. Additional information: Habib Soussou was appointed as anti-Balaka zone commander (COMZONE) of Boda on 11 April 2014, and he has claimed that he was therefore responsible for the security situation in the sous- prÃ ©fecture. On 28 June 2014, general coordinator of the anti-Balaka Patrice Edouard NgaÃ ¯ssona appointed Habib Soussou as provincial coordinator for the town of Boda since 11 April 2014 and since 28 June 2014 for the entire province of Lobaye. Targeted killings, clashes and attacks by anti-Balaka in Boda against humanitarian organizations and aid workers have occurred on a weekly basis in areas for which Soussou is the anti-Balaka commander or coordinator. Soussous and the anti-Balaka forces in these areas have also targeted and threatened to target civilians. 6. Oumar YOUNOUS (alias: a) Omar Younous b) Oumar Sodiam c) Oumar Younous M'Betibangui) Designation: Former SÃ ©lÃ ©ka General Nationality: Sudan Address: a) Bria, Central African Republic (Tel. +236 75507560) b) Birao, Central African Republic c) Tullus, southern Darfur, Sudan (previous location) Other information: Is a diamond smuggler and a three-star general of the SÃ ©lÃ ©ka and close confident of former CAR interim president Michel Djotodia. Physical description: hair colour: black; height: 180cm; belongs to the Fulani ethnic group. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Oumar Younous was listed on 20 August 2015 pursuant to paragraphs 11 and 12 (d) of resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition toward free and fair democratic elections, or that fuel violence; and providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products, in the CAR Additional information: Oumar Younous, as a General of the former SÃ ©lÃ ©ka and a diamond smuggler, has provided support to an armed group through the illicit exploitation and trade of natural resources, including diamonds, in the Central African Republic. In October 2008, Oumar Younous, a former driver for the diamond buying house SODIAM, joined the rebel group Mouvement des LibÃ ©rateurs Centrafricains pour la Justice (MLCJ). In December 2013, Oumar Younous was identified as being a three-star general of the SÃ ©lÃ ©ka and close confident of interim president Michel Djotodia. Younous is involved in the diamond trade from Bria and Sam Ouandja to Sudan. Sources have reported that Oumar Younous has been engaged in collecting diamond parcels hidden in Bria, and taking them to Sudan for sale. Ã . Entities 1. BUREAU D'ACHAT DE DIAMANT EN CENTRAFRIQUE/KARDIAM (Alias: a) BADICA/KRDIAM b) KARDIAM) Address: a) BP 333, Bangui, Central African Republic (Tel. +32 3 2310521, Fax. +32 3 2331839, email: kardiam.bvba@skvnetÃ be: website: www.groupeabdoulkarim.com) b) Antwerp, Belgium Other Information: Headed by Abdoul-Karim Dan-Azoumi, since 12 December 1986 and by Aboubaliasr Mahamat, since 1 January 2005. Branches include MINAiR, and SOFIA TP (Douala, Cameroon). Information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Bureau d'achat de Diamant en Centrafrique/KARDIAM was listed on 20 August 2015 pursuant to paragraph 12 (d) of resolution 2196 (2015) as providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, as well as wildlife and wildlife products, in the CAR Additional information: BADICA/KARDIAM has provided support for armed groups in the Central African Republic, namely former SÃ ©lÃ ©ka and anti-Balaka, through the illicit exploitation and trade of natural resources, including diamonds and gold. The Bureau d'Achat de Diamant en Centrafrique (BADICA) continued in 2014 to purchase diamonds from Bria and Sam-Ouandja (Haute Kotto province) in the east of the Central African Republic, where former SÃ ©lÃ ©ka forces impose taxes on aircraft transporting diamonds and receive security payments from diamond collectors. Several of BADICA's supplying collectors in Bria and Sam-Ouandja are closely associated with former SÃ ©lÃ ©ka commanders. In May 2014, Belgian authorities seized two diamond parcels sent to BADICA's representation in Antwerp, which is officially registered in Belgium as KARDIAM. Diamond experts assessed that the diamonds seized have a high probability to be of Central African origin, and that they display characteristics typical of Sam-Ouandja and Bria, as well as Nola (Sangha MbaÃ ©rÃ © province), in the south west of the country. Traders who were purchasing diamonds illegally trafficked from Central African Republic to foreign markets, including from the western part of the country, have operated in Cameroon on behalf of BADICA. In May 2014, BADICA also exported gold produced in YalokÃ © (Ombella-Mpoko), where artisanal gold mines fell under control of SÃ ©lÃ ©ka until the beginning of February 2014, when anti-Balakagroups took over.